IIB116th CONGRESS2d SessionH. R. 8259IN THE SENATE OF THE UNITED STATESNovember 30, 2020Received; read twice and referred to the Committee on Foreign RelationsAN ACTTo prohibit Russian participation in the G7, and for other purposes.1.Prohibition on Russian participation in the G7(a)LimitationNotwithstanding any other provision of law, no Federal funds are authorized to be appropriated to take any action to support or facilitate—(1)the participation of Russia in a Group of Seven proceeding; or(2)the reconstitution of the Group of Eight to include Russia.(b)TerminationSubsection (a) shall cease to have any force or effect after the date on which—(1)the Secretary of State and the Director of National Intelligence, in consultation with the Secretary of Homeland Security and the Director of the Federal Bureau of Investigation, certify to the appropriate congressional committees and leadership that the Government of Russia, and all persons acting as an agent of or otherwise on behalf of such government, has halted all interference in United States elections or elections of the other members of the Group of Seven, members of the North Atlantic Treaty Organization (NATO) and the European Union, and other allies and partners; and(2)the Secretary of State, in consultation with the Director of National Intelligence, determines and certifies to the appropriate congressional committees and leadership that the Government of Russia, and all persons acting as an agent of or otherwise on behalf of such government, has—(A)ended its illegal occupation of Crimea and is fully complying with its commitments under the Minsk agreement with respect to Eastern Ukraine;(B)ended its illegal occupation of South Ossetia and Abkhazia and will support efforts for the reintegration of these regions with the Republic of Georgia; and(C)withdrawn its troops and armaments from Transnistria and fully respects Moldova’s sovereignty and territorial integrity.(c)ReportNot later than 60 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Director of National Intelligence and in consultation with the heads of other relevant Federal departments and agencies, shall submit to the appropriate congressional committees and leadership a report on the threats and challenges of Russia to NATO and the United States in Afghanistan and to United States efforts to counter such threats and challenges, including—(1)an assessment of support provided by the Government of Russia, and all persons acting as an agent of or otherwise on behalf of such government, for Taliban-linked militants, including—(A)the provision of defense articles, defense services, or technology (as such terms are defined and described in the Arms Export Control Act (22 U.S.C. 2751 et seq.)) or financial assistance for purposes that undermine or run counter to the principles agreed upon in the Agreement for Bringing Peace to Afghanistan entered into on February 29, 2020;(B)financial transactions, including transactions made through the hawala system, between the individuals and entities of the Government of Russia, or individuals or entities acting in connection with that government, to Taliban-linked militants, other militants with connections to Afghanistan, and their intermediaries; and(C)any alleged program to incentivize the killing of United States or NATO coalition soldiers by the Government of Russia or any other foreign government;(2)a description of United States Government efforts to engage in diplomatic efforts with Russia and the governments of NATO coalition allies and partners to counter Russian malign influence in Afghanistan; and(3)a description of the views of the governments of other NATO members, including heads of government, political leaders, and military commanders in the region on Russian interference and malign influence in Afghanistan.(d)Appropriate congressional committees and leadershipIn this section, the term appropriate congressional committees and leadership means—(1)the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, the Committee on Homeland Security, and the Speaker, the majority leader, and the minority leader of the House of Representatives; and(2)the Committee on Foreign Relations, the Select Committee on Intelligence, the Committee on Homeland Security, and the majority leader and the minority leader of the Senate.Passed the House of Representatives November 18, 2020.Cheryl L. Johnson,Clerk.